Title: David Gelston’s Account of an Interview between Alexander Hamilton and James Monroe, 11 July 1797
From: Gelston, David,Hamilton, Alexander,Monroe, James
To: 


[New York] Tuesday Morning July 11th. 1797
Minutes of an Interview between Colo. Monroe and Colo. Hamilton at Colo. M’s. lodgings in the presence of Mr Church & myself. Colo. Hamilton came about 10 oClk in the morning introduced Mr Church as his brother in law. Colo. H. appeared very much agitated upon his entrance into the room, and observed the cause or motives of this meeting being he presumed pretty well understood, he went into a detail of circumstances at considerable length upon a former meeting at Philada. between Mr Muhlenberg Mr. Venable and Colo. M. after considerable time being spent in the detail Colo. M. asked what all that meant & said if you wish me to tell you any thing relating to the business all this history is unnecessary. Col. H said he should come to the point directly—some warmth appeared in both Gentln & some explanation took place Colo. M then began with declaring it was merely accidental his knowing any thing about the business at first he had been informed that one Reynolds from Virginia was in Gaol, he called merely to aid a man that might be in distress, but found it was a Reynolds from NYork and observed that after the meeting alluded to at Philada he sealed up his copy of the papers mentioned and sent or delivered them to his Friend in Virginia—he had no intention of publishing them & declared upon his honor that he knew nothing of their publication until he arrived in Philada from Europe and was sorry to find they were published. Colo. H. observed that as he had written to Colo. M. Mr Muhlenburgh & Mr. Venable he expected an immediate answer to so important a subject in which his character the peace & reputation of his Family were so deeply interested. Colo. M replied that if he Colo. H would be temperate or quiet for a moment or some such word he would answer him candidly—that he recd his Colo. H.’s letter at 10 oClock at Night, that he had determined to leave Philada next Morng & actually did leave it for NYork, that immediately at a late hour that night after receiving the letter he went to Mr. Venables quarters that it was impossible to meet Mr. Muhlenberg & Mr. V. & that as at the meeting before alluded to they were all present (upon which Mr. C. took out of his pocket two pamphlets in which was a statement signed by Mr Muhlenburgh Mr Venable & Colo Monroe) and all had signed it that he thought it most proper for them all to meet & return a joint answer to Colo. H.s letter which he meant to do on his return from Philada. Colo. M then observed if he Colo. H. wished him to give a relation of the facts & circumstances individually as they appeared to him, he would do it then. Colo H. said he should like to hear it, Colo. M then proceeded upon a history of the business printed in the pamphlets and said that the packet of papers before alluded to he yet believed remained sealed with his friend in Virginia and after getting through Colo. H. said this as your representation is totally false (as nearly as I recollect the expression) upon which the Gentlemen both instantly rose Colo. M. rising first and saying do you say I represented falsely, you are a Scoundrel. Colo. H. said I will meet you like a Gentleman Colo. M Said I am ready get your pistols, both said we shall not or it will not be settled any other way. Mr C & my self rising at the same moment put our selves between them Mr. C. repeating Gentlemen Gentlemen be moderate or some such word to appease them, we all sat down & the two Gentn, Colo. M. & Colo. H. soon got moderate, I observed however very clearly to my mind that Colo. H. appeared extremely agitated & Colo. M. appeared soon to get quite cool and repeated his intire ignorance of the publication & his surprize to find it published, observing to Colo. H. if he would not be so warm & intemperate he would explain everything he Knew of the business & how it appeared to him. I then addressed my self to Colo. H. and said if he pleased I would make a proposition he said by all means. I then observed as Colo. M. had satisfied him as to that part of the business which related to the publication of the pamphlets, and as the other part was a transaction of the three Gentlemen before alluded to whether it would not be much the best way to let the whole affair rest until Colo. M returned to Philada. and a meeting could be had with Mr. V & Mr. Muhlenburgh & a joint letter or answer given as Colo M. had proposed. Colo. H. made some answer in a word or two which I understood as not disapproving the mode I proposed, but what I cannot recollect with precision. I observed a silence & addressed my self to Mr. C. with observing perhaps my proposition ought to have been made or would have been made with more propriety to him than to Colo. H & repeated the same thing over again to Mr. C. who after asking Colo. M when he should return to Philada. he Colo. M. answerd on friday at farthest Mr C. then replied that as they Mr. C. & Colo. H. would go on saturday and as the business could be finished on Sunday he thought it would be much the best way. the Gentlemen all rose Mr. C observing that as there would be an explanation by all three Gentlemen (vizt.) Mr V. Mr M. & Colo M that any warmth or unguarded expressions that had happened during the interview should be buried and considered as tho’ it never had happened. Colo. M. said in that respect I shall be governed by Colo. H’s conduct. Colo H said he thought that any intemperate expressions should be forgotten to which Colo. M. agreed.
David Gelston
the Interview continued about an hour or a little over myself being present through the whole.

N. York 11th July 1797
